—Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered January 26, 1994, which granted defendants’ motion to preclude plaintiff *705from serving a supplemental bill of particulars, unanimously reversed, on the law, and the motion denied, with costs.
We find that plaintiff should not have been precluded from supplementing his bill of particulars by increasing his alleged current loss of earnings to $240,000 and asserting that his anticipated loss of future earnings would be in the amount of $2,280,000, based on his claim that his injuries rendered him physically unable to continue his practice of obstetrical medicine. Plaintiff had been instructed to file a "supplemental bill of particulars” as to any such damages in a preliminary conference order and was entitled to rely on the provisions of CPLR 3043 (b), permitting the filing of a supplemental bill of particulars for continuing special damages not less than thirty days prior to trial. We note that defendants, who are entitled to discovery as to the supplemental matter, have shown no prejudice by the failure to supplement the bill of particulars at an earlier date. Concur—Sullivan, J. P., Carro, Ellerin, Asch and Tom, JJ.